Citation Nr: 1129764	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  10-44 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating in excess of 40 percent for bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to October 1947.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied entitlement to an increased rating in excess of 40 percent for bilateral sensorineural hearing loss.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has reported a recent noticeable decrease in hearing sensitivity since his last VA examination.  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  (1995).  He has also submitted March 2010 and January 2011 private audiology evaluation reports that also suggest a worsening disability.  

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  .

In this case, the Veteran is unemployed and previously retired from the police force.  He has reported that he cannot hear conversations at all without his hearing aids and reported feeling "totally deaf" without them.  At the last VA examination in January 2010, the examiner noted that hearing difficulties would have an impact on occupational activities, but did not opine as to the extent of the difficulty.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA audiological examination, to determine the severity of his service-connected bilateral sensorineural hearing loss.  The examiner should review the claims file in conjunction with the examination and note such review in the examination report or in an addendum.  

The examiner should also comment on the functional effects of the Veteran's hearing loss disability on his occupational status and his everyday life.

The examiner should opine as to whether the Veteran's service-connected hearing loss, tinnitus and otitis media, as likely as not, prevents him from obtaining or retaining gainful employment that his education and occupational experience would otherwise permit him to undertake.  If the service connected disabilities would not preclude gainful employment for which the Veteran would otherwise be qualified, the examiner should provide examples of jobs the Veteran would be able to perform.

The examiner should note the March 2010 and January 2011 private audiology evaluation reports.

The examiner should provide a rationale for the opinion that takes the Veteran's reports into consideration.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

3.  If there is evidence of unemployability and the Veteran fails to meet the percentage requirements for TDIU, the claim should be referred to VA's Director of Compensation and Pension for adjudication in accordance with the provisions of 38 C.F.R. § 4.16(b) (2010).

4.  If the claim is not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



